United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                   August 26, 2004


                                        Before

                    Hon. RICHARD D. CUDAHY, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 03-1104

UNITED STATES OF AMERICA,                        Appeal from the United States
         Plaintiff-Appellee,                     District Court for the Central
                                                 District of Illinois.
      v.
                                                 No. 02 CR 20037
LAWRENCE STEVENS,
        Defendant-Appellant.                     Michael P. McCuskey,
                                                 Judge.



                                      ORDER

     The slip opinion issued in the above-entitled cause on August 19, 2004, is
amended as follows:

              On page 1, the spelling of the District Court Judge’s last
              name should be modified as follows:

                            Michael P. McCuskey, Judge.